Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 and  03/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 19-20 of application (15/993,052, hereafter ‘052) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 5 of U.S. Patent No. 10,011,371 (hereafter ‘371) in view of Alshdaifat (WO 2014/106814 A2) and Wehrenberg et al. (Pub. No.: US 2006/0017692 A1).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined. 

Subject Application Claim Text 
Application # 15/993,052 (hereafter ‘052)
Conflicting Patent Claim Text
US Patent # 10,011,371 (hereafter ‘371)
1. A control device, comprising: a processing circuit configured to: control a flight of a flight vehicle device in accordance with flight information acquire, using a sensor, state information of the flight vehicle device, determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether an absolute value of a movement acceleration of the flight vehicle device is below a second threshold, determine whether the flight vehicle device reaches a photographing point, and control the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point, wherein the processing circuit is further configured to activate a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable.

a light amount of an illuminating device according to an inclination of a body 

a photographing target and the illuminating device configured to illuminate the photographing target, and operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.

5.  The control device according to claim 1, wherein the processing circuitry is further configured to turn on the illuminating device when entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.
3. The control device according to claim 2, wherein the light emitted by the illumination device is modulated based on a body position of the flight vehicle device.
1. “adjust a light amount of an illuminating device according to an inclination of a body of a flight vehicle device”.
3.  The control device according to claim 1, wherein the inclination of the 
body is an inclination with respect to the photographing target.
4. The control device according to claim 3, wherein the light emitted by the illumination device is modulated so that the target is uniformly illuminated.
4.  The control device according to claim 1, wherein the processing 
circuitry is further configured to adjust a light amount of the illuminating 
device so that illuminance of a photographing plane of the 
, by the circuitry and using a sensor, state information of the flight vehicle device; determine, by the circuitry, whether the state information of the flight vehicle device indicates a stable by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether an absolute value of a movement acceleration of the flight vehicle device is below a second threshold; determining, by the circuitry, whether the flight vehicle device reaches a photographing point; and controlling, by the circuitry, the imaging device to capture 

a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lowerthan a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 

the flight vehicle device photographs the photographing target.
acquiring, using a sensor, state information of the flight vehicle device; determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether an absolute value of a movement acceleration of the flight vehicle device is below a second threshold; determining whether the flight vehicle device reaches a photographing point; controlling the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point; and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable.

a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lowerthan a predetermined value.

circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.



Regarding claim 1, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a 

Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device 
	Alshdaifat teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat teaches a movement acceleration but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of 

	Regarding claim 2, patent ‘371 as modified above further teaches the limitation in claim 5.    
	Regarding claim 3, patent ‘371 as modified above further teaches the limitation in claim 1 and 3.   

Regarding claim 4, patent ‘371 as modified above further teaches the limitation in claim 4.

Regarding claim 19, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.

	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat teaches a movement acceleration but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate value proportional to a magnitude of the impulse delivered to the device by performing the time integration of the components of the three-axis acceleration (Wehrenberg, paragraph [0139]).
Regarding claim 20, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.
Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device. 
	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat teaches a movement acceleration but does not disclose an absolute values of a movement acceleration.



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate value proportional to a magnitude of the impulse delivered to the device by performing the time integration of the components of the three-axis acceleration (Wehrenberg, paragraph [0139]).

Claim 13 of application (15/993,052, hereafter ‘052) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 10,011,371 (hereafter ‘371) in view of Alshdaifat (WO 2014/106814 A2), Yamaguchi et al. (Pub. No.: US 2015/0181095A1) and Wehrenberg et al. (Pub. No.: US 2006/0017692 A1).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined. 

Subject Application Claim Text 
Application # 15/993,052 (hereafter ‘052)
Conflicting Patent Claim Text
US Patent # 10,011,371 (hereafter ‘371)
acquire, using a sensor, state information of the flight vehicle device, determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold, determine whether the flight vehicle device reaches a photographing point, and control the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance.

a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 



Regarding claim 13, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.
Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device 
	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position 

	The combination of Patent ‘371 and Alshdaifat does not discloses 
camera but does not disclose wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance. 

Yamaguchi teaches a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance (paragraph, [0062], photographic gain and a photographic shutter speed are set automatically or in accordance with user settings).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Yamaguchi to set a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance so that a sharp and smooth image can be displayed on the LCD monitor (Yamaguchi, paragraph [0062]).

Combination of Patent ‘371, Alshdaifat and Yamaguchi teaches a movement acceleration but does not disclose an absolute values of a movement acceleration.



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371, Alshdaifat and Yamaguchi in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate value proportional to a magnitude of the impulse delivered to the device by performing the time integration of the components of the three-axis acceleration (Wehrenberg, paragraph [0139]).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat (WO 2014/106814 A2) in view of Ohtomo et al. (Patent No.: US 8,953,933 B2) and Wehrenberg et al. (Pub. No.: US 2006/0017692 A1).

Regarding claim 1, Alshdaifat teaches a control device (FIG. 1-3), comprising: a processing circuit configured to: control a flight (page 6, lines 6-9) of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29) , the flight vehicle device including an imaging device (FIG. 1, camera 22), acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).

Alshdaifat does not disclose determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold, determining whether the flight vehicle device reaches a photographing point; and control the imaging device to capture an image of a target during the stable state of the flight vehicle device, wherein the processing circuit is further configured to activate a shutter of the imaging device when the altitude of the flight vehicle device is determined to be stable.

Ohtomo teaches determine whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and , at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold) and determining whether a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold), determine whether the flight vehicle device reaches a photographic point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”), and control the imaging device to capture an image of a target during the stable state of the flight vehicle  device at the photographing point (column 2, lines 12-14, a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs); the processing circuit is further configured to activate a shutter of the imaging device when the altitude of the flight vehicle device is determined to be stable (column 3, lines 34-35, “a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs by the two or more flying vehicles at the shutter timing time”).



Combination of Alshdaifat and Ohtomo teaches a movement acceleration (Ohtomo, column 6, lines 51-59) but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate value proportional to a magnitude of the impulse delivered to the device by performing the time integration of the components of the three-axis acceleration (Wehrenberg, paragraph [0139]).

Regarding claim 2, Alshdaifat as modified above further teaches the flight vehicle device includes an illumination device (FIG. 1, light 26), and the processing 

Regarding claim 17, Alshdaifat as modified above further teaches the flight information is determined relative to a horizontal plane (FIG. 3 and 5-A).

 	Regarding claim 18, Alshdaifat as modified above further teaches the flight information is determined relative to the target (page 5, lines 17-21 and page 6 lines 6-7).

Regarding claim 19, Alshdaifat teaches controlling (page 6, lines 6-9), with circuitry, a flight of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29), the flight vehicle device including a imaging device (FIG. 1, camera 22); acquiring, by the circuitry and using a sensor (page 1, line 19-22), state information of the flight vehicle device.

Alshdaifat does not disclose determine, by the circuitry, whether the state information of the flight vehicle device indicates a stable state by determine whether determine whether  a movement speed of the flight vehicle device is equal to or below a first threshold and a movement acceleration of the flight vehicle device is below a second threshold; determining, by the circuitry, whether the flight vehicle device reaches 
Ohtomo teaches determine, by the circuitry, whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determine whether  a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold) and determine whether  a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold); determining, by the circuitry, whether the flight vehicle device reaches a photographing point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”); and controlling, by the circuitry, the imaging device to capture an image of a target during the stable state of the flight vehicle device at the 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of Ohtomo incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Combination of Alshdaifat and Ohtomo teaches a movement acceleration (Ohtomo, column 6, lines 51-59) but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).



Regarding claim 20, Alshdaifat  teaches controlling a flight of flight (FIG. 1, drone 20) vehicle device in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29), the flight vehicle device including a imaging device (FIG. 1, camera 22); acquiring, by the circuitry and using a sensor (page 1, line 19-22), state information of the flight vehicle device; and controlling, by the circuitry and using the state information of the flight vehicle device.

Alshdaifat does not disclose determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold; and controlling the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight vehicle.



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Combination of Alshdaifat and Ohtomo teaches a movement acceleration (Ohtomo, column 6, lines 51-59) but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate .

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat, Ohtomo and Wehrenberg as applied to claim 2 above, and further in view of Garcia et al. (Pub. No.: US 2017/0221394 Al).

Regarding claim 3, combination of Alshdaifat, Ohtomo and Wehrenberg teaches limitations of claims 1 and 2 but does not disclose the light emitted by the illumination device is modulated based on a body position of the flight vehicle device.

Garcia teaches the light emitted by the illumination device is modulated based on a body position of the flight vehicle device (paragraphs [0044], [0045]).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat, Ohtomo and Wehrenberg in view of Garcia to incorporate the feature the illumination device is modulated based on a body so that the drones represent the image by means of emitted light from their respective light sources (Garcia, paragraph [0044]).

Regarding claim 4, Garcia as modified above further teaches the light emitted by the illumination device is modulated so that the target is uniformly illuminated (claim 5).

Regarding claim 5, combination of Alshdaifat, Ohtomo and Wehrenberg teaches limitations of claims but does not disclose the criterion includes whether the movement speed of flight vehicle has decreased below a predetermined value.

Garcia teaches the criterion includes whether the movement speed of flight vehicle has decreased below a predetermined value (paragraphs [0064] and [0073]).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat, Ohtomo and Wehrenberg in view of Garcia to incorporate the feature the movement speed of flight vehicle has decreased below a predetermined value to carefully coordinate positions and movements of the respective multiple drones so as to avoid collisions (Garcia, paragraph [0064]).

Regarding claim 6, combination of Alshdaifat, Ohtomo and Wehrenberg does not explicitly teaches the predetermined value is zero. However, since this is seen as a mere mental step, no patentable weight has been given. In other word, the functionality of making the predetermined value is zero is considered part of the design process, with no additionally attributed to the apparatus.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat, Ohtomo and Wehrenberg as applied to claim 2 above, and further in view of Callou (Pub. No.: US 2012/0091260 A1).

Regarding claim 11, combination of Alshdaifat, Ohtomo and Wehrenberg teaches limitations of claim 1 but does not disclose the movement speed of the flight vehicle device linearly decreases when the flight vehicle device enters a predetermined range with respect to the target.

Callou teaches the movement speed of the flight vehicle device linearly decreases when the flight vehicle device enters a predetermined range with respect to the target (claim 1).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat, Ohtomo and Wehrenberg in view of Garcia to incorporate the feature regarding speed of the flight vehicle device linearly decreases for stabilizing the drone with a zero horizontal linear speed and a zero tilt angle relative to the ground (Callou, claim 1).

Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat, Ohtomo and Wehrenberg as applied to claim 1 above, and further in view of Enomoto (GB 253067 A) .

Regarding claim 12, Combination of Alshdaifat, Ohtomo and Wehrenberg teaches all  limitations of claim 1, but does not discloses the acceleration of the flight vehicle device according to a parabola of negative values.

Enomoto teaches the acceleration of the flight vehicle device according to a parabola of negative values (FIG. 3 (b)).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat, Ohtomo and Wehrenberg in view of Enomoto to incorporate parabola of negative values which is common technique of in aerial vehicle movement acceleration.

Regarding claim 15, Combination of Alshdaifat, Ohtomo and Wehrenberg teaches imaging device (camera) but does not explicitly disclose the processing circuit is configured to stop modulation of the light emitted by the illumination device when a shutter of the imaging device is activated.

Enomoto teaches the processing circuit is configured to stop modulation of the light emitted by the illumination device when a shutter (FIG. 2, 5-7, 26) of the imaging device is activated (page 17 lines 1-8).



Regarding claim 16, Enomoto as modified above further teaches the control device according to claim 15, wherein the processing circuit is configured to turn off the illumination device when activation of the shutter is complete and image capture has ended (page 17. Lines 9-15).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat (WO 2014/106814 A2) in view of Ohtomo al. (Patent No.: US 8,953,933 B2) and further in view of Yamaguchi et al. (Pub. No.: US 2015/0181095A1) and Wehrenberg et al. (Pub. No.: US 2006/0017692 A1).

Regarding claim 13,  Alshdaifat teaches a control device (FIG. 1-3), comprising: a processing circuit configured to: control a flight (page 6, lines 6-9) of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29) , the flight vehicle device including an imaging device (FIG. 1, camera22), acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).



Ohtomo teaches determine whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determine whether a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold)  and determine whether a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of  Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Combination of Alshdaifat and Ohtomo teaches camera but does not disclose wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance. 



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Yamaguchi to set a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance so that a sharp and smooth image can be displayed on the LCD monitor (Yamaguchi, paragraph [0062]).

Combination of Alshdaifat, Ohtomo and Yamaguchi teaches a movement acceleration (Ohtomo, column 6, lines 51-59) but does not disclose an absolute values of a movement acceleration.

 Wehrenberg teaches an absolute values of a movement acceleration (paragraph [0139], “the value may be determined based on the integration of the absolute value of the resultant acceleration vector”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat, Ohtomo and Yamaguchi in view of Wehrenberg to incorporate an absolute values of a movement acceleration to calculate value proportional to a magnitude of the impulse delivered to the device by 

Regarding claim 14, Yamaguchi as modified above further teaches circuit is further configured to activate a shutter of the imaging device (paragraph [0068]) based on the shutter speed and photographing gain stored in the imaging device (paragraph [0062]).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does rely on new reference of Wehrenberg with combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844